DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on August 26, 2022 to the non-final Office action of June 20, 2022 is acknowledged.  The Office action on the currently pending claims 1-2, 5, 7-8, 10, and 14-15 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 2 for the reasons provided in the non-final Office action of June 20, 2022.
As noted in Applicant’s Remarks of August 26, 2022, independent claim 1 was amended to incorporate the subject matter of previously pending dependent claims 4 and 6 (now cancelled), and independent claim 2 was amended to incorporate the subject matter of previously pending dependent claims 9 and 12 (now cancelled) in order to put independent claims 1 and 2 in condition for allowance.
Applicant further amended the claims in order to address the claim objections made in the previous Office action of June 20, 2022.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
The Suzuma reference (JP 2016039122) is still believed to be the closest prior art reference of record.  As outlined in the non-final Office action of June 20, 2022, the Suzuma reference teaches a second resin case that has a protruding portion that comprises first portions and second portions.  However, the reference fails to teach the claimed third portions as now claimed in independent claims 1 and 2.  Furthermore, the remaining prior art references of record fail to teach and/or suggest the third portions as claimed in independent claims 1 and 2.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835